Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	The term “close” in claims 1, 12, and 13 is a relative term which renders the claims indefinite.  The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claims 1, 12, and 13 each recite a method of organizing human activity because the claim recites a method that includes receiving information related to transportation of luggage with a designated delivery point, determining an operation of a vehicle based on the information, bringing the vehicle close to a recipient, and causing the vehicle to allow the recipient to receive the luggage at a point different from a delivery point.  This is a method of managing interactions between people (e.g., a sender and a recipient of luggage).  The mere nominal recitation of a management device, vehicle, storage device, hardware processor, and storage medium does not take the claim out of the method of organizing human activity grouping. Thus, the claims recite an abstract idea. 
	This judicial exception is not integrated into a practical application. The claims as a whole merely describe how to generally “apply” the concepts of receiving, determining, bringing, and causing in a computer environment.  The claimed management device, vehicle, storage device, hardware processor, and storage medium are recited at a high level of generality and are merely invoked as tools to perform the claimed method.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application. The claims are directed to an abstract idea. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A, the claim as a whole merely describe how to generally “apply” the concepts of receiving, determining, bringing, and causing in a computer environment. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible.
	Claims 2-11 are directed to substantially the same abstract idea as claim 1 and are rejected for substantially the same reasons.  Claims 2 and 3 further narrow the abstract idea of claim 1 by e.g., further defining conditions for bringing the vehicle close to the recipient.  Claims 4-6 further narrow the abstract idea of claim 1 by e.g., further defining causing the vehicle to move to the delivery point and allowing the recipient to receive the luggage.  Claims 7-11 further narrow the abstract idea of claim 1 by e.g., further defining monitoring a home status of the recipient, determining whether the recipient is at home, increasing a delivery priority of a second recipient, and transmitting information indicating that the recipient will be skipped.  These limitations are all directed to a method of managing interactions between people (e.g., the sender and the recipients of luggage).  Thus, claims 2-11 are directed to substantially the same abstract idea as claim 1 and and do not add any additional elements to evaluate at Steps 2A prong two or 2B. Therefore, claims 2-11 describe neither a practical application of nor significantly more than the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Rademaker (U.S. Patent Application Publication No. 20120030133) in view of Gillen (U.S. Patent Application Publication No. 20160314429).
	Regarding Claim 1, Rademaker teaches a management device that manages an operation of a transportation vehicle, comprising:  a storage device configured to store a program; and a hardware processor, wherein the hardware processor executes the program, thereby (see [0008] “a nontransitory computer-readable medium having computer-executable instructions stored thereon is provided. In response to execution by a processor of a computing device, the computer-executable instructions cause the computing device to perform actions for facilitating a rendezvous between a package recipient and a delivery vehicle”);
	receiving application information related to transportation of a package with a designated delivery point (see [0008] “receiving a rendezvous request from the package recipient, the rendezvous 
request including a rendezvous location”),
	determining an operation of the transportation vehicle based on at least the application information (see [0093] “the route planning engine 504 determines appropriate changes to the route to include the rendezvous location in the route”), and
	causing the transportation vehicle to perform an operation for allowing the recipient to receive the package at a point different from the delivery point before the transportation vehicle reaches the delivery point at the time of determining the operation (see [0095] “Though the above discussion has related primarily to embodiments in which a package recipient has received a delivery failure notice, in another embodiment, the package recipient may arrange a rendezvous before a delivery attempt has been made. For example, if the package recipient has previously obtained the package tracking number, the package recipient may begin their portion of the method 1100 at terminal C by entering the package tracking number into an interface provided by the recipient interface layer 502. This may bypass the portions of the method 1100 relating to the delivery failure and generation of the delivery failure notification, and the rendezvous may be arranged during a portion of the route 
before the delivery vehicle 306 reaches the original delivery location,” [0008] “In response to a determination that the rendezvous request is accepted, the actions further comprise transmitting the accepted rendezvous request to a computing device associated with the delivery vehicle for presentation to a vehicle operator; receiving an arrival notification indicating that the package recipient has arrived at the rendezvous location; and transmitting the arrival notification to the computing device associated with the delivery vehicle for presentation to the vehicle operator,” at the time of determining the operation (determining that the vehicle is to meet the recipient at the rendezvous point), the vehicle is caused to perform the operation).
	Rademaker does not explicitly teach, however Gillen teaches that the package is luggage and that the transportation vehicle is a luggage transportation vehicle which travels autonomously on a road without a driver getting on a vehicle and has luggage storages shielded by openable doors (see [0023] “a vehicle may be a carrier vehicle, such as a manned or an unmanned tractor, a truck, a delivery vehicle, a car, a motorcycle, a moped, a Segway, a bicycle, a golf cart, a hand truck, a cart, a trailer, a tractor and trailer combination, a van, a flatbed truck, a vehicle, a drone, an aerial vehicle, an airplane, a helicopter, a barge, a boat, and/or any other form of object for moving or transporting people and/or items (e.g., one or more packages, parcels, bags, containers, loads, crates, items banded together, vehicle parts, pallets, drums, the like, and/or similar words used herein interchangeably),” [0028] “vehicle sensors, such as engine, fuel, odometer, hubometer, tire pressure, location, weight, emissions, door, and speed sensors”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the transportation vehicle for delivering packages in Rademaker with the transportation vehicle for delivering luggage in Gillen.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a data structure comprising a transportation vehicle for delivering luggage.
	Rademaker does not explicitly teach, however Gillen teaches bringing, when a predetermined condition regarding a positional relationship between the luggage transportation vehicle and a recipient of the luggage is satisfied, the luggage transportation vehicle close to the recipient (see [0108] “a mobile delivery may occur when a customer who is a consignee/intended recipient of an item/shipment is within a predetermined distance or geographic region about a delivery vehicle 100 having the item/shipment onboard. For example, the customer may be within a 1 minute drive or in the same parking lot as a delivery vehicle 100 having an item/shipment onboard for which the customer is the consignee/intended recipient. The mobile delivery may be facilitated as described below”) (please see rejection above for combination rationale).
	Regarding Claim 2, Rademaker teaches wherein the predetermined condition is that a terminal device of the recipient and a communication device mounted in the transportation vehicle are able to communicate with each other without going through another device (see [0048] “the vehicle 
operator uses the operator interface device 522 and the vehicle interface device 524 to communicate 
with a package recipient and to accept or reject newly requested delivery stops, thereby omitting the dispatching agent”).  Rademaker does not explicitly teach, however Gillen teaches that the transportation vehicle is a luggage transportation vehicle (please see claim 1 rejection for combination rationale).  
	Regarding Claim 3, Rademaker does not explicitly teach, however Gillen teaches wherein the predetermined condition is that a position of the terminal device of the recipient and a position of the luggage transportation vehicle are within a predetermined range (see 0108] “a mobile delivery may occur when a customer who is a consignee/intended recipient of an item/shipment is within a predetermined distance or geographic region about a delivery vehicle 100 having the item/shipment onboard. For example, the customer may be within a 1 minute drive or in the same parking lot as a delivery vehicle 100 having an item/shipment onboard for which the customer is the consignee/intended recipient. The mobile delivery may be facilitated as described below”) (please see claim 1 rejection for combination rationale).
	Regarding Claim 5, Rademaker teaches wherein, when the hardware processor acquires content of an operation performed on a terminal device of the recipient or an operation device mounted in the transportation vehicle by the recipient and the recipient desires to receive a package at the delivery point (see [0050] “FIG. 6 illustrates a rendezvous request interface 600 according to various embodiments of the present disclosure. A package recipient may navigate to the illustrated interface by inputting, into a recipient interface device 520, information provided on the door slip 400 after a failed delivery attempt. For example, the package recipient may input the text URL 408 and tracking number 404 printed on the door slip 400 into a standard web browser executing on the recipient interface device 520 to bring up the rendezvous request interface 600. In another embodiment, the package recipient may input the tracking number 404 into a custom application executing on the recipient interface device 500, or may capture the graphically encoded URL 406 using a custom application executing on the recipient interface device 500,” [0055] FIG. 7 illustrates another embodiment of the rendezvous request interface 700. This embodiment of the rendezvous request interface 700 includes a map 702, navigation interface buttons 703, and an original delivery location 704 … The package recipient may select any location along the delivery route 706, and a request to meet the delivery vehicle at the specified location along the route is generated and transmitted to the dispatching engine 512 for further processing,” [0095] “the rendezvous may be arranged during a portion of the route before the delivery vehicle 306 reaches the original delivery location,” [0081] “the request may be automatically generated by the recipient interface device 520 upon receiving a delivery failure notification”),
	the hardware processor causes the transportation vehicle to move to the delivery point and causes the transportation vehicle to perform an operation for allowing the recipient to receive the package at the delivery point (see [0060] “The stop location list 814 includes an entry for the requested rendezvous, along with a set of new stop interface buttons 816. The new stop interface buttons 816 allow the vehicle operator or the dispatching agent 526 to accept the request or to deny the request. In one embodiment, the new stop interface buttons 816 also allow the vehicle operator or the dispatching agent 526 to cause information regarding the cost of the rendezvous to be displayed. If the rendezvous is denied, the new entry will be removed from the stop location list 814. If the rendezvous is accepted, the new entry will be added to the route 810 and the stop location list 814,” [0077] “the operator maneuvers the delivery vehicle 306 along the route presented by the vehicle interface device 524, and stops at the delivery location associated with the package” [0100] “in response to the vehicle operator meeting the package recipient and transferring the package, a delivery notification is transmitted to the delivery interface layer”).  
	Rademaker does not explicitly teach, however Gillen teaches that luggage is received at the delivery point from a luggage transportation vehicle (see [0023] “a vehicle may be a carrier vehicle, such as a manned or an unmanned tractor, a truck, a delivery vehicle, a car, a motorcycle, a moped, a Segway, a bicycle, a golf cart, a hand truck, a cart, a trailer, a tractor and trailer combination, a van, a flatbed truck, a vehicle, a drone, an aerial vehicle, an airplane, a helicopter, a barge, a boat, and/or any other form of object for moving or transporting people and/or items (e.g., one or more packages, parcels, bags, containers, loads, crates, items banded together, vehicle parts, pallets, drums, the like, and/or similar words used herein interchangeably)”), and
	even if the positional relationship between the transportation vehicle and the recipient satisfies a predetermined condition, the hardware processor causes the transportation vehicle to move to the delivery point and causes the transportation vehicle to perform an operation for allowing the recipient to receive the luggage at the delivery point (see [0023] “an autonomous system configured to deliver items (e.g., a robot configured to transport items from a vehicle to a delivery location such as a customer's front door),” [0108] “a mobile delivery may occur when a customer who is a 
consignee/intended recipient of an item/shipment is within a predetermined distance or geographic region about a delivery vehicle 100 having the item/shipment onboard. For example, the customer may be within a 1 minute drive or in the same parking lot as a delivery vehicle 100 having an item/shipment onboard for which the customer is the consignee/intended recipient. The mobile delivery may be facilitated as described below”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Rademaker the process of even if the positional relationship between the transportation vehicle and the recipient satisfies a predetermined condition, the hardware processor causes the transportation vehicle to move to the delivery point and causes the transportation vehicle to perform an operation for allowing the recipient to receive the luggage at the delivery point as taught by Gillen.  Rademaker teaches delivery when the vehicle and the recipient are within close proximity; however, Rademaker is silent as to a “predetermined” proximity.  Gillen teaches a “predetermined” proximity (e.g., 1 min drive, same parking lot).  Rademaker and Gillen are directed towards solving the same problem and the combination provides the predictable result of delivering a package to a recipient in a timely and efficient manner without delay.
7.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Rademaker in view of Gillen and Ito (WO 2019181895). 
	The combination of Rademaker and Gillen teaches the limitations of claim 1 as discussed above.  Rademaker does not explicitly teach, however Ito teaches wherein, when a size of the luggage is larger than a reference (see p. 6, para. 14 “when the product G is a large luggage having a size greater than or equal to the first dimension, the delivery vehicle 32 is extracted and the drone 30 is excluded,” p. 8, para. 12 “the service server 22 (movement management unit 28) selects the delivery vehicle 32 when delivering a large package of the first dimension or larger”),
	the hardware processor causes the luggage transportation vehicle to move to the delivery point, and causes the luggage transportation vehicle to perform an operation for allowing the recipient to receive the luggage at the delivery point (see p. 3, para. 10 “the delivery vehicle 32 (hereinafter also referred to as ‘target mobile body 26 tar’) delivers the product G based on the order information Iodr of the product G input via the customer terminal 20, p. 5, para. 3-4 “The vehicle control device 154 controls the entire delivery vehicle 32 such as acceleration / deceleration and steering of the delivery vehicle 32. The vehicle control device 154 autonomously moves (runs) the delivery vehicle 32 from the departure point Pst to the destination Ptar. Vehicle control device 154 includes an input / output unit, a calculation unit, and a storage unit (not shown).  The vehicle control device 154 executes automatic driving control for driving the delivery vehicle 32 to the destination Ptar without requiring a driving operation (acceleration, deceleration and steering) by the driver,” p. 5, para. 15 “the service server 22 transmits a delivery command to the target mobile body 26tar that delivers the product G”)
	even if the positional relationship between the luggage transportation vehicle and the recipient satisfies a predetermined condition (if the delivery vehicle and the recipient are on the route (see p. 6, para. 17 “When the candidate mobile body 26can is the delivery vehicle 32, the shortest ground route (route option RTop3 in FIG. 5) from the departure point Pst to the delivery destination Pdtar is set as the route option”) - this teaches “if the positional relationship between the luggage transportation vehicle and the recipient satisfies a predetermined condition”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of, when the size of the luggage is larger than a reference, causing the vehicle to move to the delivery point and perform an operation for allowing the recipient to receive the luggage as taught in Ito with the management device of Rademaker with the motivation to enable delivery of the luggage by a vehicle suitable for carrying the large luggage (Ito p. 6, para. 14).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rademaker in view of Gillen and Doherty (U.S. Patent Application Publication No. 20180121877).
	The combination of Rademaker and Gillen teaches the limitations of claim 5 as discussed above.  Rademaker does not explicitly teach, however Gillen teaches wherein, when the recipient desires to receive luggage at the delivery point and the hardware processor causes the luggage transportation vehicle to move to the delivery point and causes the luggage transportation vehicle to perform an operation for allowing the recipient to receive the luggage at the delivery point even if the positional relationship between the luggage transportation vehicle and the recipient satisfies a predetermined condition, the hardware processor causes the luggage transportation vehicle to move to the delivery point of the recipient of the luggage (see [0108] “a mobile delivery may occur when a customer who is consignee/intended recipient of an item/shipment is within a predetermined distance or geographic region about a delivery vehicle 100 having the item/shipment onboard. For example, the customer may be within a 1 minute drive or in the same parking lot as a delivery vehicle 100 having an item/shipment onboard for which the customer is the consignee/intended recipient. The mobile delivery may be facilitated as described below” (this teaches “the positional relationship between the luggage transportation vehicle and the recipient satisfies a predetermined condition”), [0075] “in the delivery context, such deliveries may include the customer's garage door opening or simply leaving an item/shipment 103 at a closed or open garage door,” [0099] “a location-based delivery notification/message may be provided to a customer. Such a location-based delivery notification/message may address the problem of insuring the customer has the information needed to retrieve the item from the delivery location. For example, if the item was delivered to the back door of the customer's home and the customer enters his or her home through the front door, the customer might not notice the item at the back door. However, the notification/message may inform the customer that the item was delivered to the back door, thereby alerting the customer to check the back door”) (please see rejection above for combination rationale).
	Rademaker does not explicitly teach, however Doherty teaches causes the transportation vehicle to move to the delivery point according to a pace of the recipient (see [0038] “the system can also track the location of the delivery recipient automatically in order to determine preferred delivery 
location and delivery path”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Rademaker the process of causing the transportation vehicle to move to the delivery point according to a pace of the recipient as taught by Doherty since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method where the transportation vehicle is caused to move to the delivery point according to a pace of the recipient.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rademaker in view of Gillen and O'Brien (U.S. Patent Application Publication No. 20180205682).
	The combination of Rademaker and Gillen teaches the limitations of claim 5 as discussed above.  Rademaker further teaches wherein the hardware processor determines a delivery schedule of the package (see [0043] “for a given delivery vehicle, the dispatch data store 516 may include information associating one or more packages with the delivery vehicle, one or more scheduled delivery 
stops for the delivery vehicle, a suggested route for the delivery vehicle, and the like,” [0044] The dispatching engine 512 executes logic related to scheduling delivery stops for a delivery vehicle. The dispatching engine 512 stores and updates information relating to the scheduled delivery stops for the delivery vehicle, along with information relating to the recommended route for the delivery vehicle, in the dispatch data store 516”).  
	Rademaker does not explicitly teach, however O'Brien teaches monitors a home status of the recipient (see [0035] “when a determination is made by the system that the home owner is not home,” [0060] “an unexpected event, or exception, is detected. In some embodiments, an exception may be that the recipient is not home when the autonomous vehicle 14 or other courier arrives at the predetermined recipient location, for example, the recipient's home”),
	when the transportation vehicle is transporting a package to a first recipient and the monitor determines that a second recipient who is scheduled to receive a delivery of a package after the first recipient is at home, increases a delivery priority of the second recipient at the time of determining the schedule (see [0050] “the unmanned vehicle 14 is configured to deliver packages to multiple receivers at different locations. Here, the unmanned vehicle 14 receives information regarding each destination location, which package(s) to be delivered at each location, and so on. In the event that an intended receiver of a package is not home or otherwise available for receiving the delivery and a corresponding electronic communication such as a prerecorded message or live transmission, the unmanned vehicle 14 may automatically move to the next identified location, complete a delivery at the next location, then return to the previous location for another attempted delivery”).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include in the delivery method of Rademaker the process of monitoring a home status of the recipient and when the luggage transportation vehicle is transporting luggage to a first recipient and the monitor determines that a second recipient who is scheduled to receive a delivery of luggage after the first recipient is at home, increasing a delivery priority of the second recipient at the time of determining the schedule as taught by O’Brien since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination is predictable.  Such a combination would yield the predictable result of a delivery method where a home status of the recipient is monitored and when the luggage transportation vehicle is transporting luggage to a first recipient and the monitor determines that a second recipient who is scheduled to receive a delivery of luggage after the first recipient is at home, increasing a delivery priority of the second recipient at the time of determining the schedule.
	Rademaker does not explicitly teach, however Gillen teaches that the transportation vehicle is a luggage transportation vehicle and that the package is luggage (please see claim 1 rejection for combination rationale).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Rademaker in view of Gillen, O'Brien, and Duquene (U.S. Patent Application Publication No. 20180247253).
	The combination of Rademaker, Gillen, and O’Brien teaches the limitations of claim 7 as discussed above.  Rademaker does not explicitly teach, however Duquene teaches wherein the hardware processor monitors the home status of the recipient by acquiring security data of a security company (see [0041] “availability corresponds to whether the receiver (or another person) is present inside the receiver's home. Some examples of data that can be used to determine availability in these embodiments include: whether a security system is armed, whether one or more motion sensors, also referred to as one or more motion detectors, have detected movement inside the house … upon determining a delivery service has arrived with an expected package, the smart doorbell can 
determine that the receiver is unavailable using one or more smart home features that indicate a 
security system is currently armed”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of monitoring the home status of the recipient by acquiring security data of a security company as taught in Duquene with the management device of Rademaker with the motivation to enable the system to determine whether the recipient is available to receive delivery (Duquene [0041]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rademaker in view of Gillen, O'Brien, Duquene, Canavor (U.S. Patent No. 10,387,825), and Roth (U.S. Patent Application Publication No. 20180350214).
	The combination of Rademaker, Gillen, and O’Brien teaches the limitations of claim 7 as discussed above.  Rademaker does not explicitly teach, however Canavor teaches wherein the hardware processor collects images of a person captured by cameras mounted in a plurality of the transportation vehicles (see Col. 8, line 64 - Col. 9, line 6 “The one or more unmanned vehicles 102 may utilize a camera installed on the one or more unmanned vehicles 102 to capture images of the customer 
104 or other intended recipient at the location and use the one or more facial recognition analyses to determine whether the individual represented in the captured images matches the individual 
represented in the images provided to the order fulfillment service 108. If so, the one or more unmanned vehicles 102 may determine that the person at the location is the customer 104 or other intended recipient”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of collecting images of a person captured by cameras mounted in a plurality of the transportation vehicles as taught in Canavor with the management device of Rademaker with the motivation to enable identification of the intended recipient (Canavor [Col. 8, line 64 - Col. 9, line 6]).
	Rademaker does not explicitly teach, however Roth determines that the recipient is not at home when an image whose characteristics match the recipient is collected during a delivery of the parcel to the recipient (see [0119] “Referring further to FIG. 16, at block 322, A/V recording and communication devices associated with locations at which one or more parcels are predicted to be delivered at a predicted delivery time are operated in a parcel protect mode … a user associated with the location may send an indication via an application executing on the user's client device 114 that the parcel has been received and secured by the user. In another example, computer vision techniques as described herein may be used to determine via processing, e.g., at the server 118, that the parcel was removed by an authorized person, such as by recognizing that a person who removed the parcel was an authorized person (e.g., by facial recognition and/or other biometric techniques) and/or by determining that the parcel was removed from within the area about the A/V recording and communication device 
100 but not carried away from the house or other location to which the parcel had been delivered” (emphasis added), the examiner interprets the “other location” as “not at home”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of determining that the recipient is not at home when an image whose characteristics match the recipient is collected during a delivery of the luggage to the recipient as taught in Roth with the management device of Rademaker with the motivation to enable the determination of the location of an authorized recipient during package delivery (Roth [0119]).  
	Rademaker, Canavor, and Roth do not explicitly teach, however Gillen teaches that the transportation vehicle is a luggage transportation vehicle and that the parcel is luggage (please see claim 1 rejection for combination rationale).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rademaker in view of Gillen, O'Brien, and Umeno (U.S. Patent Application Publication No. 20160267547).
	The combination of Rademaker, Gillen, and O’Brien teaches the limitations of claim 7 as discussed above.  Rademaker does not explicitly teach, however Umeno teaches wherein the hardware processor accumulates past home statuses in a storage, derives a probability of being at home for each time zone based on the accumulated home statuses, and determines whether the recipient is at home based on the probability of being at home (see [0040] “The information providing server 2 
estimates, based on a plurality of day's power consumption data, whether the user performs a specific behavior among a plurality of types of behaviors (for example, the specific behavior include “at home” or “cooking” etc.) at a predetermined time interval. Thereby, the server 2 acquires behavior history data which indicates a history of day and time of occurrence of a specific behavior taken by the user. The information providing server 2 calculates an evaluation value for each time period based on the acquired behavior history data, for each a plurality of time period (for example, for each time period at 30 minutes interval from 8:00 to 17:00). The evaluation value indicates magnitude of probability which the user takes the specific behavior (i.e., likelihood). The information providing server 2 set a profile on the user based on the evaluation value of each time period where the profile indicates tendency of time periods in which the user takes the specific behavior (for example, there is the user's tendency to be at home in morning and daytime, or the user's tendency to be going out in morning and daytime). The information providing server 2 determines information for providing to the user (it may be called offer information) based on the profile set for the user. The information providing server 2 transmits the offer information as determined, to an output device 22 of the user via a network. In the present embodiment, whether the user took the specific behavior is estimated based on power consumption data to acquire the behavior history data. Alternatively, via user questionnaire etc., actual value is acquire of whether the user took the specific behavior and based on the actual value, the behavior history data may be acquired. Alternatively, behavior model for predicting day and time in future the user takes the specific behavior may be provided. Then, based on the day and time predicted from the behavior model, the behavior history data may be acquired,” [0063] “As the behavior history data used for calculating the behavior probability, data on only a day or a time satisfying a predetermined condition can be used. For example, consider that a specific behavior is “at home” and the behavior probability is at home probability. The tendency of at home or go out is considered to be different between a weekday and a holiday in the ordinal house. Accordingly, at home probability of the weekday may be calculated from only the behavior history data of the weekday, and at home probability of the holiday may be calculated from only the behavior history data of the holiday”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of accumulating past home statuses in a storage, 
deriving a probability of being at home for each time zone based on the accumulated home statuses, and determining whether the recipient is at home based on the probability of being at home as taught in Umeno with the management device of Rademaker with the motivation to enable the system to generate a behavioral profile of the user (Umeno [0040]).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rademaker in view of Gillen, O'Brien, and Ferguson (U.S. Patent Application Publication No. 20190050790).
	The combination of Rademaker, Gillen, and O’Brien teaches the limitations of claim 7 as discussed above.  Rademaker does not explicitly teach, however Ferguson teaches wherein the hardware processor transmits information indicating that a delivery of the luggage to a terminal device of the recipient who is determined not to be at home will be skipped (see [0145] “The autonomous delivery management system can utilize the location feature to estimate when the customer will be at a particular location, modify the delivery time and/or location accordingly, and communicate instructions to an autonomous robot vehicle 101 based on the modified handling itinerary. For example, if the customer is set to receive a monthly delivery at home at 6 pm, the autonomous delivery management system may determine at 5:45 pm that the customer is not yet 
home based on the customer's location information. Based on that determination, the autonomous delivery management system can decide to delay the delivery, with or without confirming with the customer,” [0136] “the autonomous delivery management system provides a user interface for a customer to enter subscription information. In various embodiments, the user interface may be provided to the user on an app on a mobile device, a web app, a web browser, at a kiosk, or on a display screen of an autonomous vehicle. In various embodiments, the autonomous robot vehicle 101 may be configured to communicate with the device of the customer. In various embodiments, the user interface may be displayed on a mobile device”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the process of transmitting information indicating that a delivery of the luggage to a terminal device of the recipient who is determined not to be at home will be skipped as taught in Ferguson with the management device of Rademaker with the motivation to “permit the customer to modify the details of the delivery, such as, for example, the timing or location of delivery, the quantity of the subscribed item, a change in the item to be delivered, or a cancellation of the delivery” (Ferguson [0146]).  Rademaker and Ferguson do not explicitly teach, however Gillen teaches that the delivery to the recipient is luggage (please see claim 1 rejection for combination rationale).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rademaker in view of Gillen.
	Rademaker teaches a method comprising:  by a management device that manages an operation of a transportation vehicle, comprising and a computer-readable non-transitory storage medium that stores a program causing a processor of a management device that manages an operation of a transportation vehicle to execute (see [0008] “a nontransitory computer-readable medium having computer-executable instructions stored thereon is provided. In response to execution by a processor of a computing device, the computer-executable instructions cause the computing device to perform actions for facilitating a rendezvous between a package recipient and a delivery vehicle”):
	receiving application information related to transportation of a package with a designated delivery point (see [0008] “receiving a rendezvous request from the package recipient, the rendezvous 
request including a rendezvous location”),
	determining an operation of the transportation vehicle based on at least the application information (see [0093] “the route planning engine 504 determines appropriate changes to the route to include the rendezvous location in the route”), and
	causing the transportation vehicle to perform an operation for allowing the recipient to receive the package at a point different from the delivery point before the transportation vehicle reaches the delivery point at the time of determining the operation (see [0095] “Though the above discussion has related primarily to embodiments in which a package recipient has received a delivery failure notice, in another embodiment, the package recipient may arrange a rendezvous before a delivery attempt has been made. For example, if the package recipient has previously obtained the package tracking number, the package recipient may begin their portion of the method 1100 at terminal C by entering the package tracking number into an interface provided by the recipient interface layer 502. This may bypass the portions of the method 1100 relating to the delivery failure and generation of the delivery failure notification, and the rendezvous may be arranged during a portion of the route 
before the delivery vehicle 306 reaches the original delivery location,” [0008] “In response to a determination that the rendezvous request is accepted, the actions further comprise transmitting the accepted rendezvous request to a computing device associated with the delivery vehicle for presentation to a vehicle operator; receiving an arrival notification indicating that the package recipient has arrived at the rendezvous location; and transmitting the arrival notification to the computing device associated with the delivery vehicle for presentation to the vehicle operator,” at the time of determining the operation (determining that the vehicle is to meet the recipient at the rendezvous point), the vehicle is caused to perform the operation).
	Rademaker does not explicitly teach, however Gillen teaches that the package is luggage and that the transportation vehicle is a luggage transportation vehicle which travels autonomously on a road without a driver getting on a vehicle and has luggage storages shielded by openable doors (see [0023] “a vehicle may be a carrier vehicle, such as a manned or an unmanned tractor, a truck, a delivery vehicle, a car, a motorcycle, a moped, a Segway, a bicycle, a golf cart, a hand truck, a cart, a trailer, a tractor and trailer combination, a van, a flatbed truck, a vehicle, a drone, an aerial vehicle, an airplane, a helicopter, a barge, a boat, and/or any other form of object for moving or transporting people and/or items (e.g., one or more packages, parcels, bags, containers, loads, crates, items banded together, vehicle parts, pallets, drums, the like, and/or similar words used herein interchangeably),” [0028] “vehicle sensors, such as engine, fuel, odometer, hubometer, tire pressure, location, weight, emissions, door, and speed sensors”).
	It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the transportation vehicle for delivering packages in Rademaker with the transportation vehicle for delivering luggage in Gillen.  See KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) (simple substitution of one known element for another to obtain predictable results).  Such a simple substitution would yield the predictable result of a data structure comprising a transportation vehicle for delivering luggage.
	Rademaker does not explicitly teach, however Gillen teaches bringing, when a predetermined condition regarding a positional relationship between the luggage transportation vehicle and a recipient of the luggage is satisfied, the luggage transportation vehicle close to the recipient (see [0108] “a mobile delivery may occur when a customer who is a consignee/intended recipient of an item/shipment is within a predetermined distance or geographic region about a delivery vehicle 100 having the item/shipment onboard. For example, the customer may be within a 1 minute drive or in the same parking lot as a delivery vehicle 100 having an item/shipment onboard for which the customer is the consignee/intended recipient. The mobile delivery may be facilitated as described below”) (please see rejection above for combination rationale).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Tsao (U.S. Patent Application Publication No. 20160350711) teaches a method that determines candidate alternative delivery destinations based on the location of a delivery agent and a location associated with a user.
	Stefanski (U.S. Patent Application Publication No. 20190122522) teaches a method where security cameras are used to determine when a resident leaves home or returns home. 
	Kline (U.S. Patent Application Publication No. 20190392371) teaches a method that causes a delivery vehicle to move to the delivery point according to a pace of a recipient vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUANE MOORE whose telephone number is (571)272-7544.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.N.M./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628